UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1630


EMMANUEL UZOMA; EMELIA UZOMA,

                Plaintiffs – Appellants,

          v.

BARCLAYS, PLC; EQUIFIRST CORPORATION; THE BANK OF NEW YORK
MELLON TRUST; COMPANY; JP MORGAN CHASE BANK, N.A., other JP
Morgan Chase, NA; HOMEQ SERVICING CORPORATION, d/b/a
Barclays Capital Real Estate, Inc., d/b/a Ocwen Loan
Servicing,   LLC,  other  Homeq   Corporation;  STATEBRIDGE
COMPANY, LLC; BARCLAYS CAPITAL REAL ESTATE, INC.; OCWEN
LOAN SERVICING, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cv-00977-RWT)


Submitted:   August 20, 2014                 Decided:   August 28, 2014


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmanuel Uzoma, Emelia Uzoma, Appellants Pro Se. David Block
Bergman, ARNOLD & PORTER, LLP, Washington, D.C.; Chad King, John
Sears Simcox, SIMCOX & BARCLAY, Annapolis, Maryland; Christopher
Michele Corchiarino, GOODELL DEVRIES LEECH & DANN, LLP,
Baltimore, Maryland; Joshua Tropper, BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC, Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Emmanuel and Emelia Uzoma seek to appeal the district

court’s order granting the Defendants’ motions to dismiss their

civil action.        Defendants have moved to dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on March 27, 2014.          The notice of appeal was filed on June 24,

2014.      Because Appellants failed to file a timely notice of

appeal or obtain an extension or reopening of the appeal period,

we   grant    the    motions    to   dismiss     the    appeal    for   lack   of

jurisdiction.        We deny leave to proceed in forma pauperis and

dispense     with    oral    argument   because        the    facts   and   legal

contentions    are    adequately     presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        DISMISSED

                                        3